DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is based on Applicant's amendment and remarks filed in response to the Final Office Action dated February 23, 2021, and the agreement reached by both parties during the telephonic interview with Applicant's representative, Attorney John Ogilvie (Reg. No. 37,987) on February 25, 2021.

Claims 1-20 are presented for prosecution and are allowed via the following Examiner’s Amendment.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a telephone interview with Attorney John Ogilvie (Reg. No. 37,987) on February 25, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Please amend claims 3-5, 13, 15, 16, and 19 as follows:

3. (Currently Amended) The software compilation process of claim 2, wherein the wind- down code includes a test operation on index values, and the test operation uses an operator that is mapped from an operator in the 

4. (Currently Amended) The software compilation process of claim 1, further comprising at least one of the following: a computer executing the translation of the loop, including executing the vectorizations, with an input data vector that contains two or more instances of an extremum value designated here as Max that is greater than or equal to every other value in the input data vector, thereby assigning [[the]]a same value of the index expression to the extremum index variable that is assigned to the extremum index variable by executing an entirely non-vectorized translation of the loop; or a computer executing the translation of the loop, including executing the vectorizations, with an input data vector that contains two or more instances of an extremum value designated here as Min that is less than or equal to every other value in the input data vector, thereby assigning the same value of the index expression to the extremum index variable that is assigned to the extremum index variable by executing an entirely non-vectorized translation of the loop.

a form <index variable gets loop index> in the scope of the conditional statement, and the compilation process further comprises the translator automatically inserting an assignment of the form <index variable gets loop index> in the scope of the conditional statement.

13. (Currently Amended) The source code translation system of claim 12, wherein the system comprises the source code, and the CMMSR loop in the source code satisfies at least one of the following sets of conditions:(a) the source code corresponding to <code including an index expression using i> includes an assignment of i in [[the]]a form x = i, and the translator is not configured to insert an assignment of i while performing the source code translation process; (b) the source code corresponding to <code including an index expression using i> does not include an assignment of i in the form x = i, and the <additional code> does not include an assignment of i in the form x = i, and the translator is configured to insert an assignment of i in the form x = i while performing the source code translation process.

15. (Currently Amended) A process performed by a source code translator for vectorizing a computer program loop, the process comprising the source code translator automatically: 
	identifying a conditional min-max sequence reduction loop ("CMMSR loop") in a source code, the CMMSR loop having at least all of the following CMMSR loop characteristics: a loop condition, a loop body, bounds specifying at least two iterations based on the loop condition and 
	providing in a digital memory a respective vector lane for each of at least two iterations of the CMMSR loop; and 
	producing a non-empty at least partially vectorized translation of the CMMSR loop which is configured to upon execution (a) place in each sector of a vector lane a candidate extremum value which is a candidate for an extremum value across the multi-element input, (b) scalar expand the extremum index variable across the vector lane sectors so that each vector lane sector has a respective index expression value corresponding to the candidate extremum value of that vector lane sector, and (c) find a minimum value of the index expression values in one or more vector lane sectors for which that vector lane sector's candidate extremum value is an extremum across multiple candidate extremum values.

16. (Currently Amended) The process of claim 15, wherein the non-empty at least partially vectorized translation of the CMMSR loop targets an n-element processor architecture that is configured to process n elements in parallel, wherein [[the]]a number of iterations of the loop in the identified source code is n*k+r where n and k and r are positive integers, and wherein the process further comprises (a) adjusting at least one bound of the loop to make the number of iterations of the loop be n*k for the providing and producing steps, and (b) further producing a non-vectorized translation of the CMMSR loop for the remaining r iterations.

19. (Currently Amended) The process of claim 15, wherein [[the]]a number of vector lane sectors is a multiple of two greater than or equal to four.
END OF AMENDMENT

Allowable Subject Matter
6.	The following is Examiner’s statement of reasons for allowance: 
	The prior art of record teaches the general concepts vectorizing min and max loops, for example:
Baghsorkhi cited above teaches vectorizing a min loop
Bik et al., “Multimedia vectorization of floating-point MIN/MAX reductions,”  teaches vectorizing min/max reductions
Beckmann et al. 20130346058 teaches vector units with P lanes and translating scalar instruction in to P-wide vector instructions.
Horsnell et al. 20190258489 teaches vectorising iterations of a program loop written in scalar code, with multiple iterations of the loop mapped to respective lanes of vector processing for a sequence of vector instructions

However, based on a thorough search, Examiner has concluded that the following features, in combination with the other recited claim elements, are not found in the prior art of record and would not have been obvious: 
	(i) “(b) the loop body has an extremum test for identifying an extremum value, (c) the loop body has an extremum value assignment which is configured to assign the extremum value 
	(ii) “producing a non-empty at least partially vectorized translation of the CMMSR loop which is configured to upon execution (a) place in each sector of a vector lane a candidate extremum value which is a candidate for an extremum value across the multi-element input, (b) scalar expand the extremum index variable across the vector lane sectors so that each vector lane sector has a respective index expression value corresponding to the candidate extremum value of that vector lane sector, and (c) find a minimum value of the index expression values in one or more vector lane sectors for which that vector lane sector's candidate extremum value is an extremum across multiple candidate extremum values,” as recited in claim 8; and 
	(iii) “producing a non-empty at least partially vectorized translation of the CMMSR loop which is configured to upon execution (a) place in each sector of a vector lane a candidate 
	Claims 1, 8, and 15 are therefore allowed.  Claims 2-7, 9-14, and 16-20 are also allowed due to their respective dependence on allowable independent claims 1, 8, and 15
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/STEPHEN D BERMAN/Examiner, Art Unit 2192  

/S. Sough/SPE, Art Unit 2192